DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 16-17 in the reply filed on 13 September 2022 is acknowledged.
Claim Status
Claims 1-17 are pending in the current application. Claims 9-15 have been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show what is described in the instant specification. While Applicant has complied with the Notice to File Corrected Application Papers dated 15 May 2020 by removing the blurry language in Figures 2A-2B, Applicant now lacks any correlation between the specification and Figures 2A-2B. See MPEP § 608.01(g), “the detailed description [of the invention and drawings], required by 37 CFR 1.71, MPEP §§ 608.01, 2161, and 2162, must be in such particularity as to enable any person skilled in the pertinent art or science to make and use the invention without involving extensive experimentation and must clearly convey enough information about the invention to show that application invented the subject matter that is claimed”. Please either use clear text to replace the blurry text previously in Figures 2A-2B, or use reference numbers in the drawings and specification (e.g., [0015]-[0016]) to connect the detailed description in the specification to Figures 2A-2B. Applicant may amend drawings and specification with reference numbers to show e.g., silicon mold master, aluminum plate, wire, GC lid, GC capillary.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The term “GC lid” is examined as a mold opposed to a mold bottom, as described in [0011]. It is not examined as the ordinary definition of “a movable cover for the opening of a hollow container (such as a vessel or box)” from Merriam-Webster dictionary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, the preamble states that the method is directed to making a “micro stamped” gas chromatography column. However, there are no method steps in Claim 1 or any dependent claims indicating whether a microstamped GC column has been created. Applicant is requested to clarify in the body of Claim 1 which step creates the microstamped GC column. Based on [0015]-[0016] and [0023]-[0024] of the instant specification, it appears “microfabricated” in the penultimate line of Claim 1 may be replaced with “micro stamped” or “micro-stamped”.
Allowable Subject Matter
Claims 1-8 and 16-17 are allowable over the prior art, and will be allowable once Applicant addresses the 35 USC 112(b) rejection. Claims 9-15 would also be in condition for rejoinder and allowance if Applicant addresses the following issues:

Address the “micro stamped” issue as above.
Claim 9, lines 3-4, the first instance of “the GC path” lacks antecedent basis in the claims.
Claim 9, line 5, “the reusable mold” lacks antecedent basis in the claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Suslick et al (US 2015/0300998). The reference discloses a method for making a microfabricated gas chromatography (GC) column (Abstract, [0009]). Suslick discloses making a master mold comprising grooves ([0009], Figures 1A-1B, [0043]). Suslick discloses forming a polymer channel on the master mold (Figure 1C, [0043], [0047]-[0049]). The reference discloses wherein forming the stationary phase may include spin coating the stationary phase on the polymer channel ([0051]). Suslick discloses contacting the polymer channel with a polymer film and bonding the polymer fil with the polymer channel ([0009]). 
However, Suslick is silent to casting a reusable mold from the master mold, casting a GC lid comprising a rigid material from the reusable mold, wherein the GC lid comprises grooves to form a GC path; spin coating a stationary phase material on a planar substrate, and pressing the GC lid onto the stationary phase coated planar substrate to form an airtight seal, wherein a microfabricated GC column is formed without an adhesive or bonding process required.
The Written Opinion of the International Search Report dated 19 November 2020 for corresponding PCT/US20/32040 also cites Kim (US 2013/0133402) and Haushalter (US 2009/0104709) as forming a basis for a 35 USC 103 rejection over independent Claims 1 and 9. The Written Opinion states that it would have been obvious to form the microstamped GC column of the invention from the disclosure of molding a fluid transfer device (Haushalter) and fabricating a multi-layer chip for gas chromatography (Kim). 
The USPTO examiner respectfully disagrees. First, it is unclear how one of ordinary skill modifies the primary reference of Haushalter to obtain a microstamped GC column if Haushalter is not directed to a GC column. Second, Kim at [0076] states that wafers of the multi-layer chip may be bonded by a low-temperature pressing method, with stationary phase spin coated on the wafers before bonding. The instant Claims 1 and 9 explicitly state that the microstamped GC column is formed without an adhesive or bonding process, whereas Kim states that bonding of the wafers occurs via an anodic bonding process ([0080]). Therefore, again, neither Kim nor Haushalter are prior art for the instant claims.
Additional prior art references pertinent to Applicant’s disclosure include:
Rankin, J., and Suslick, K., “The development of a disposable gas chromatography microcolumn”, Chem. Commun., 2015, 51, 8920.
Additional references that are not prior art but are pertinent to Applicant’s disclosure include:
Breshike, C., et al, “Gas chromatography using a spin-coated stationary phase and a molded elastomer micro-channel”, Journal of Chromatograghy A, 1610 (2020) 460555. 
Furstenberg, R., et al, “Photonic micro-gas-chromatography detection of chemical threat agents, Chemical, Biological, Radiological, Nuclear, and Explosives (CBRNE) Sensing XIX, edited by Jason A. Guicheteau, Augustus Way Fountain III, Chris R. Howle, Proc. Of SPIE Vol. 10629, 1062906 (2018). 
Yang, L., et al, “Review on stationary phases and coating methods of MEMs gas chromatography columns”, Reviews in Analytical Chemistry, 2020: 39: 247-259. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777